*187RESOLUCIÓN
A la petición de certiorari, no ha lugar.
Lo acordó el Tribunal y certifica el Señor Secretario General. El Juez Asociado Señor Ortiz emitió voto particular,; al cual se unen el Juez Presidente Señor Pons Núñez, la Juez Asociada Señora Naveira de Rodón y los Jueces Asociados Señores Hernández Denton y Alonso Alonso. El Juez Aso-ciado Señor Negrón García disiente con opinión escrita. El Juez Asociado Señor Rebollo López expediría el recurso.
(Fdo.) Bruno Cortés Trigo Secretario General